
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14


FIFTH AMENDMENT


        THIS FIFTH AMENDMENT ("Amendment"), dated as of February 19, 2004 (the
"Amendment Date"), is made between (i) INTRADO INC. ("Intrado"), INTRADO
COMMUNICATIONS INC. ("ICI") and INTRADO COMMUNICATIONS OF VIRGINIA INC. ("ICIV")
(Intrado, ICI and ICIV, individually and collectively, "Borrower"); and
(ii) GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation ("Lender");

W I T N E S S E T H:

        WHEREAS, pursuant to a certain Loan and Security Agreement, dated as of
July 31, 2001, made between Borrower and Lender (hereinafter, as amended to
date, called the "Loan Agreement"), Lender agreed to extend credit to Borrower
in accordance with, and subject to, the terms and conditions therein contained;
and

        WHEREAS, Borrower has notified Lender that pursuant to a certain Share
Purchase Agreement ("Purchase Agreement") to be entered into between Intrado and
the shareholders (collectively, "Sellers") of bmd wireless AG, Zug, a
corporation organized under the laws of Switzerland ("BMD"), Intrado intends to
acquire all of the issued and outstanding shares of BMD, such that BMD will
become a wholly-owned Subsidiary of Intrado, in exchange for a purchase price
consisting of (a) $3,999,998 in cash, (b) 700,002 shares of Intrado's common
stock, (c) the repayment of debt of BMD to certain of the Sellers in the
aggregate principal amount of CHF 319,667.05 and (d) a certain earn-out payment
pursuant to which, based on BMD's revenue for its fiscal year ending
December 31, 2004, Intrado may issue to the Sellers up to 200,000 additional
shares of its common stock ("Sellers' Earnout"), and that, in connection with
such purchase, Intrado will pay to BMD's representative, White Hawk Associates,
LLC, a broker's fee in the amount of (a) $200,000 in cash, (b) 35,000 shares of
Intrado's common stock and (c) a certain earn-out payment equal to five percent
(5%) of the Sellers' Earnout (all of the foregoing, collectively, the "BMD
Acquisition"); and

        WHEREAS, pursuant to Section 5(a) of the Loan Agreement, Intrado is
prohibited from consummating the BMD Acquisition without obtaining the prior
written consent of Lender; and

        WHEREAS, Borrower has requested that Lender consent to the BMD
Acquisition, and, subject to the terms of this Amendment, Lender is willing to
grant such consent; and

        WHEREAS, Borrower has further requested that Lender (a) amend
Section 5(a) of the Loan Agreement in order to permit Borrower to consummate, on
a limited basis, future acquisitions, and (b) amend Section 5(c) of the Loan
Agreement in order to permit Borrower to make advances, on a limited basis, to
BMD; and

        WHEREAS, subject to the terms and conditions of this Amendment, Lender
is willing to make such additional accommodations to Borrower;

        NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
covenants and conditions herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, Borrower and Lender agree as follows:

        1.    Incorporation of Definitions.    Capitalized terms used
hereinbelow, but not expressly redefined hereinbelow, shall have the meanings
given to such terms in the Loan Agreement, as amended hereby.

        2.    Consent to BMD Acquisition.    Lender hereby consents to the
consummation of the BMD Acquisition; provided, however, that (i) such consent is
subject to the satisfaction of each of the conditions precedent set forth in
Section 10 hereof, (ii) such consent shall become void and of no further force
or effect unless such conditions precedent are satisfied, and the BMD
Acquisition is consummated, on or prior to February 29, 2004 and (iii) such
consent is limited to the BMD Acquisition and shall not be deemed to be a
consent to any other matter prohibited pursuant to the Loan Agreement.

--------------------------------------------------------------------------------


        3.    Certain Pledge Agreements.    Borrower hereby agrees with Lender
that within sixty (60) days after the date of this Amendment, Borrower will
(i) take all actions necessary to cause Lender's security interest in sixty-five
percent (65%) (or such greater percentage as could not reasonably be expected to
cause the undistributed earnings of the applicable Subsidiary, as determined for
U.S. federal income tax purposes, to be treated as a deemed dividend to
Borrower) of the Stock of each of BMD and Intrado's Subsidiary,
                        ("Irish Subsidiary"), to be perfected under the laws of
the United States and the laws of the respective countries of organization of
each such Subsidiary, and (ii) deliver to Lender opinions of counsel
satisfactory to Lender, in form and substance satisfactory to Lender, confirming
such perfection and as to such other matters as Lender shall require. Borrower's
failure to comply with this covenant shall constitute an Event of Default as to
which Lender shall be entitled to exercise all of its rights and remedies under
the Loan Agreement and the other Loan Documents.

        4.    Amendment to Section 5(a) of the Loan Agreement.    Section 5(a)
of the Loan Agreement is hereby amended by adding at the end of such Section the
following provison;

provided, however, that Borrower may (A) consummate the "BMD Acquisition" (as
defined in the Fifth Amendment) subject to the terms of the Fifth Amendment, and
(B) acquire all or substantially all of the assets or Stock of any Person (the
"Target") (in each case, a "Permitted Acquisition") and, in connection with any
Permitted Acquisition, may form a Subsidiary ("Holding Subsidiary") to hold the
acquired assets subject to the satisfaction of each of the following conditions:

          (i)  Lender shall receive written notice of such proposed Permitted
Acquisition at least twenty (20) days prior to the proposed closing date for
such proposed Permitted Acquisition, which notice shall include a reasonably
detailed description of such proposed Permitted Acquisition;

         (ii)  such Permitted Acquisition shall only involve assets located in
the United States or Canada (except as otherwise approved by Lender) and
comprising a business, or those assets of a business, of the type engaged in by
Borrower as of the Closing Date, and which business would not subject Lender to
regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
Borrower prior to such Permitted Acquisition;

        (iii)  such Permitted Acquisition shall be consensual and shall have
been approved by the Target's board of directors;

        (iv)  no additional Indebtedness, contingent obligations or other
liabilities shall be incurred, assumed or otherwise be reflected on a
consolidated balance sheet of Borrower and Target or any Holding Subsidiary
after giving effect to such Permitted Acquisition, except ordinary course trade
payables, accrued expenses and unsecured Indebtedness of the Target to the
extent no Default has occurred and is continuing or would result after giving
effect to such Permitted Acquisition;

         (v)  the sum of all amounts payable in connection with all Permitted
Acquisitions (other than the BMD Acquisition), including all transaction costs
and all Indebtedness, liabilities and contingent obligations incurred or assumed
in connection therewith or otherwise reflected on a consolidated balance sheet
of Borrower and Target or any Holding Subsidiary, shall not exceed $15,000,000
in the aggregate;

        (vi)  the Target shall not have incurred an operating loss for the
trailing twelve-month period preceding the date of the Permitted Acquisition, as
determined based upon the Target's financial statements for its most recently
completed fiscal year and its most recent interim

2

--------------------------------------------------------------------------------




financial period completed within sixty (60) days prior to the date of
consummation of such Permitted Acquisition;

       (vii)  the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Permitted Encumbrances);

      (viii)  at or prior to the closing of any Permitted Acquisition, Lender
will be granted a first priority perfected Lien (subject to Permitted
Encumbrances) in all assets acquired pursuant thereto or in the assets and Stock
of the Target or Holding Subsidiary as applicable, and Borrower and the Target
or Holding Subsidiary shall have executed such documents and taken such actions
as may be required by Lender in connection therewith; provided, however, that,
with respect to any Target or Holding Subsidiary which is a Foreign Subsidiary
(created or acquired with Lender's approval pursuant to clause (ii) above), if
the grant of a security interest in all of the assets and Stock of the Target or
Holding Subsidiary could reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary, as determined for U.S. federal income tax
purposes, to be treated as a deemed dividend to Borrower, then the pledge of the
Stock of such Foreign Subsidiary shall be limited to sixty-five percent (65%) of
the issued and outstanding Stock and the assets of such Foreign Subsidiary shall
not be required to be pledged;

        (ix)  Concurrently with delivery of the notice referred to in clause (i)
above, Borrower shall have delivered to Lender, in form and substance reasonably
satisfactory to Lender:

        (A)  a pro forma consolidated balance sheet, income statement and cash
flow statement of Borrower and its Subsidiaries (the "Acquisition Pro Forma"),
based on recent financial statements, which shall be complete and shall fairly
present in all material respects the assets, liabilities, financial condition
and results of operations of Borrower and its Subsidiaries in accordance with
GAAP consistently applied, but taking into account such Permitted Acquisition
and such Acquisition Pro Forma shall reflect that on a pro forma basis, no
Default has occurred and is continuing or would result after giving effect to
such Permitted Acquisition and Borrower would have been in compliance with the
financial covenants set forth in Schedule G for the four quarter period
reflected in the compliance certificate most recently delivered to Lender
pursuant to Section 4.1(b) prior to the consummation of such Permitted
Acquisition (after giving effect to such Permitted Acquisition as if made on the
first day of such period);

        (B)  updated versions of the most recently delivered Projections
covering the one (1) year period commencing on the date of such Permitted
Acquisition and otherwise prepared in accordance with the Projections (the
"Acquisition Projections") and based upon historical financial data of a recent
date reasonably satisfactory to Lender, taking into account such Permitted
Acquisition; and

        (C)  a certificate of the chief financial officer of Borrower to the
effect that: (x) the Acquisition Pro Forma fairly presents the financial
condition of Borrower and its Subsidiaries (on a consolidated basis) as of the
date thereof after giving effect to the Permitted Acquisition; (y) the
Acquisition Projections are reasonable estimates of the future financial
performance of Borrower subsequent to the date thereof based upon the historical
performance of Borrower and the Target and show that Borrower shall continue to
be in compliance with the financial covenants set forth in Annex G for the one
(1) year period thereafter; and (z) Borrower has completed its due diligence
investigation with respect to the Target and such Permitted Acquisition, which
investigation was conducted in a manner similar to that which would have been
conducted by a prudent purchaser of a comparable business and the results of
which investigation were delivered to Lender;

3

--------------------------------------------------------------------------------




         (x)  on or prior to the date of such Permitted Acquisition, Lender
shall have received, in form and substance reasonably satisfactory to Lender,
copies of the acquisition agreement and related agreements and instruments, and
all opinions, certificates, lien search results and other documents reasonably
requested by Lender; and

        (xi)  at the time of such Permitted Acquisition and after giving effect
thereto, no Default has occurred and is continuing.

        5.    Amendment to Section 5(b) of the Loan Agreement.    Section 5(b)
of the Loan Agreement is hereby amended by adding immediately after clause (vi)
thereof a new clause (vii) to read as follows:

and (vii) Indebtedness of BMD to Borrower relative to the intercompany advances
permitted pursuant to Section 5(c) hereof;

        6.    Amendment to Section 5(c) of the Loan Agreement.    Section 5(c)
of the Loan Agreement is hereby deleted in its entirety and the following
revised Section 5(c) is hereby substituted in lieu thereof:

        (c)   enter into any lending, borrowing or other commercial transaction
with any of its employees, directors, Subsidiaries, Affiliates or any other
Credit Party (including upstreaming and downstreaming of cash and intercompany
advances and payments by a Credit Party to or on behalf of a Subsidiary of such
Credit Party or to or on behalf of another Credit Party which are not otherwise
permitted hereunder) other than (i) loans or advances to employees in the
ordinary course of business in an aggregate outstanding amount not exceeding the
Materiality Threshold and (ii) loans or advances made by Borrower to BMD for use
by BMD in the ordinary operation of its business; provided, however, that
(A) the aggregate amount of such loans and advances outstanding at any time will
not exceed Two Million Dollars ($2,000,000) and (B) no such loans or advances
will be made if a Default has occurred and is continuing or would result
therefrom;

        7.    Amendment to Section 5(f) of the Loan Agreement.    Section 5(f)
of the Loan Agreement is hereby amended by inserting after the word
"transaction" therein the following parenthetical:

(including, without limitation, any such sale, transfer or other disposition by
a Credit Party to any of its Subsidiaries)

        8.    Amendment to Section 6.1(a) of the Loan
Agreement.    Section 6.1(a) of the Loan Agreement is hereby amended by adding
the following sentence at the end of such Section:

Notwithstanding anything contained herein to the contrary the security interest
and Lien granted to Lender hereunder in the Stock of any Foreign Subsidiary
shall be limited to sixty-five percent (65%) of the issued and outstanding
shares of such Stock or such greater percentage as could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiaries, as
determined for U.S. federal income tax purposes, to be treated as a deemed
dividend to Borrower.

        9.    Amendments to Section 7.1 of the Loan Agreement.    Section 7.1 of
the Loan Agreement is hereby amended by inserting after the words "or any other
Credit Party" in clauses (f) and (g) thereof the words "or any Subsidiary of any
Credit Party".

        10.    Amendments to Defined Terms.    Schedule A to the Loan Agreement
is hereby amended by inserting therein the following terms:

        "BMD" shall have the meaning assigned to it in the Fifth Amendment.

        "Fifth Amendment" shall mean that certain Fifth Amendment, dated as of
February 20, 2004, between Borrower and Lender, amending this Agreement.

4

--------------------------------------------------------------------------------




        "Foreign Subsidiary" shall mean any Subsidiary which is organized under
the laws of any governmental authority other than the United States or any state
of the United States.

        11.    Conditions Precedent.    The consent and amendments set forth
herein shall not become effective unless and until (a) Intrado shall have
delivered to Lender resolutions of its board of directors, certified by the
Secretary or an assistant Secretary of Intrado to be true, correct and complete
authorizing Borrower's execution and delivery of, and performance under, this
Amendment; (b) Borrower shall have delivered to Lender Projections satisfying
the criteria set forth in Section 4.1(d) of the Loan Agreement for its Fiscal
Year ending December 31, 2004; (c) Borrower shall have delivered to Lender
copies of (i) the Purchase Agreement and all schedules, and exhibits pertaining
thereto and all documents to be executed pursuant thereto or in connection
therewith, (ii) resolutions of the Board of Directors of Intrado approving the
BMD Acquisition, and (iii) copies of all consents or approvals of governmental
authorities or other Persons required to be obtained in connection with the
consummation of the BMD Acquisition, all certified by the chief executive
officer or chief financial officer of Intrado to be true, correct and complete,
and all of the foregoing shall be satisfactory to Lender in all respects;
(d) Lender shall be satisfied that (i) the assets and Stock of BMD are free and
clear of all Liens and (ii) Borrower is not incurring any Indebtedness in
connection with the consummation of the BMD Acquisition; (e) Lender shall have
received such financial statements and other reports and projections for BMD (or
for Borrower and BMD on a consolidated basis) as it shall require and all of the
foregoing shall be satisfactory to Lender in all respects; (f) Lender shall have
received a description of the current and proposed business, operations and
functions of the Irish Subsidiary which shall be satisfactory to Lender in all
respects; and (g) Lender shall have received such other reports, agreements and
documents as it shall request.

        12.    Effect of Amendment.    This Amendment shall become effective as
of the date of satisfaction of the conditions precedent set forth in Section 12
hereof. Except as set forth expressly herein, all terms of the Loan Agreement,
as amended hereby, and the Loan Documents, shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of Borrower to Lender. To the extent any terms and conditions in any
of the Loan Documents shall contradict or be in conflict with any terms or
conditions of the Loan Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified and amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified and amended
hereby. In any event, this Amendment and the documents executed in connection
therewith shall not, individually or collectively, constitute in any way a
novation.

        13.    Inducement Representations.    To induce Lender to enter into
this Amendment, Borrower hereby (a) restates and renews each and every
representation and warranty heretofore made by it under, or in connection with
the execution and delivery of, the Loan Agreement; (b) restates, ratifies and
reaffirms each and every term and condition set forth in the Loan Agreement, as
amended hereby, and in the Loan Documents, effective as of the date hereof;
(c) certifies that, as of the date hereof, after giving effect hereto, no Event
of Default or Default exists; (d) acknowledges and agrees that, as of the date
hereof, there exists no right of offset, defense, counterclaim or objection in
its favor as against Lender with respect to the payment or performance of its
Obligations; (e) acknowledges and agrees that Lender's Lien in the Collateral
continues in full force and effect as security for all of the Obligations,
including, without limitation, all of the Obligations of Borrower under and in
respect of the Revolving Credit Loans, the Term Loan and the Second Term Loan
and (f) releases Lender from any and all liability for any action taken (or
omitted to be taken) by Lender in connection with the Loan Agreement or pursuant
thereto through the date of this Amendment.

        14.    Governing Law.    This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the principles thereof regarding conflicts of laws.

5

--------------------------------------------------------------------------------


        15.    Costs and Expenses.    Borrower agrees to pay upon request all
costs and expenses of Lender in connection with the preparation, execution,
delivery and enforcement of this Amendment and all other Loan Documents executed
in connection herewith, the closing hereof, and any other transactions
contemplated hereby, including the reasonable fees and out-of-pocket expenses of
Lender's legal counsel.

        16.    Entire Agreement.    This Amendment constitutes the entire
agreement between Borrower and Lender relative to the subject matter hereof, and
supersedes and replaces any understanding or agreement, oral or written, in
conflict therewith.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Borrower and Lender have set their hands, effective
as of the Amendment Date.

    "BORROWER"
 
 
INTRADO INC.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------


 
 
INTRADO COMMUNICATIONS INC.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------


 
 
INTRADO COMMUNICATIONS OF VIRGINIA INC.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------


 
 
"LENDER"
 
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


FIFTH AMENDMENT
